Citation Nr: 1438279	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to pain medication.

2.  Entitlement to service connection for memory loss, to include as secondary to seizure disorder.

3.  Entitlement to service connection for a left shoulder disorder, claimed as dislocation, to include as due to fall during a seizure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to March 2003. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran service connection for a seizure disorder, memory loss, and a dislocated shoulder. 

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011.  A transcript of that hearing is associated with the claims file.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a seizure disorder, memory loss, and a shoulder injury that stem from seizures he had in 2006, which he claims are a result of taking pain medication for his service-connected conditions.

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In June 2010, the Veteran indicated at a social work appointment that he was releasing medical records to an attorney for SSA disability claims.  In November 2010, the Veteran reported at a VA medical center  (VAMC) visit that he receives "$800 in Social Security."  Here, these references to Social Security as a source of income does not clearly identify his particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

The Veteran also indicated in March 2008 that he was planning to have surgery in April at the Gainesville VAMC for his shoulder that was damaged when he had his seizure, and asked VA to obtain these records for his appeal.  In his February 2011 hearing the Veteran indicated he had a bone graft on his shoulder.  No medical records are currently associated with the claims file regarding a shoulder surgery, thus it appears there may be outstanding VA medical records that should be associated with the claims file.  38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the disabilities for which he now seeks service connection.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  Obtain any outstanding treatment records, including VA treatment records relevant to issues on appeal, specifically to include any left shoulder surgery and treatment that may have taken place at the Gainesville VAMC in approximately April 2008. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



